Citation Nr: 1503750	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2013, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  


FINDING OF FACT

Tinnitus had onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Background

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Veteran served in the U.S. Army with a military occupational specialty (MOS) of pershing missile crewman.  His DD Form 214 reflects that he was assigned to field artillery unit.  His service treatment records do not reflect complaints of, or treatment for, tinnitus.  No post-service treatment records have been associated with the claim file.

At a VA examination in August 2010, an examiner opined that the tinnitus was not the result of military service because no precipitating event had been defined; the Veteran had not engaged in combat; and he had not complained of tinnitus in service.

At his hearing in August 2013, the Veteran testified that he experienced ringing in his ears during service.  He explained that in accordance with his MOS, and because they were on alert, he had to sleep overnight in a facility with headphones on his ears.  He reported that these headphones had no volume control and always produced a high-frequency buzz.  He further noted that he was in close proximity to generators that ran constantly and also drove a 'deuce and a half.'  

The Veteran also indicated that he complained of ringing in his ears in 1975, while stationed in Germany, but a medic told it would go away and instructed him to return to his unit.  He also testified that his symptoms continued after service and he first sought treatment in 1981 after his symptoms worsened.  He attempted to obtain records from that facility, but it has since closed.  He denied exposure to excessive noise after service.

The claim file contains two statements from friends of the Veteran.  Both of these individuals attested their personal knowledge of the Veteran's difficulties with ringing in his ears.  One of these individuals, J. M., served with the Veteran and noted that they had both been exposed to loud noise during training exercises at the firing range without hearing protection.  J. M. also recalled that the Veteran had complained of hearing difficulties due to a ringing in his ears immediately after discharge from service and since then. 

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  However, the Veteran is competent to describe tinnitus and his statement that he noticed that tinnitus in service is credible.  

The Veteran's unit assignment, MOS, and testimony provided by himself and J.M., serves as satisfactory evidence that he experienced noise exposure during service.  

The Veteran is also competent to describe having experienced tinnitus since service, which the Board finds credible.  The Veteran's witnesses have provided competent and credible testimony that corroborates his testimony in this regard.  This is further evidence in favor of the claim.

As for the evidence against the claim, the August 2010 VA examiner expressed the opinion that the tinnitus is not related to service.  Indeed the VA examiner is an audiologist, who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  The VA examiner's opinion, however, was based on finding that the Veteran had not engaged in combat and that his tinnitus was not the result of military service because no precipitating event had been defined, whereas the evidence shows that the Veteran served in a field artillery unit and that his MOS was perishing missile crewman.  The examiner also stated that the Veteran had not complained of tinnitus in service.  The lack of contemporaneous medical evidence, particularly given the Veteran's MOS is not sufficient to rebut the Veteran's credible statements.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Veteran's competent and credible lay statements and the negative VA medical opinion place the evidence regarding a nexus between current tinnitus and service in relative equipoise.  Thus, reasonable doubt is resolved in favor of the Veteran and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


